—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered September 7, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
*211The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility, including its rejection of defendant’s testimony. The credible evidence warranted the inference that defendant knew the contents of the package he received (see, People v Reisman, 29 NY2d 278, 285). Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.